Citation Nr: 1025261	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-04 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 1981.    

This matter comes to the Board of Veterans' Appeals (Board) from 
a June 2007 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in April 2010.  A transcript of this 
proceeding is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a July 1981 Report of Medical History, the Veteran reported 
that he had a history of hay fever prior to service.  However, 
the Veteran's July 1981 enlistment examination shows normal 
sinuses.  

In September 1981, approximately two months after his induction 
into service the Veteran was diagnosed with severe 
rhinoconjunctivitis.  Subsequently, pursuant to a Medical Board 
in October 1981, the Veteran was discharged from military service 
due to his severe allergic rhinitis.  The Medical Board found 
that the Veteran did not meet the minimum medical standards for 
enlistment.  The Medical Board also found that the Veteran's 
military service did not aggravate his severe rhinoconjunctivitis 
as his allergic rhinitis began during his childhood.  

During the April 2010 hearing, the Veteran testified that he 
continues to experience severe allergic rhinitis symptoms 
particularly in the springtime and every August.  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.

As the medical evidence shows allergy problems, before, during, 
and after military service, but the physical examination 
conducted at enlistment reported normal sinuses, the Veteran 
should be afforded a VA examination to obtain a medical opinion.  
38 C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
allergic rhinitis.

The claims folder must be made 
available to the examiner for review.  
The examiner's attention is specifically 
directed to the Veteran's July 1981 
enlistment examination and Report of 
Medical History, September 1981 service 
treatment reports pertaining to a diagnosis 
of severe rhinoconjunctivitis, and the 
October 1981 Medical Board.  

The examiner should conduct a thorough 
examination and provide a diagnosis for any 
pathology found.  Based on the examination 
and review of the record, the examiner must 
answer the following questions:

Does the Veteran have a current diagnosis 
of allergic rhinitis, and, if so,


(a) does the evidence of record clearly 
and unmistakably show that the Veteran had 
an allergic rhinitis disorder that existed 
prior to his entry onto active duty?

(b) If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service?  

(c) if the answer is no, is it at least as 
likely as not that the allergic rhinitis 
had its onset in service?  

A complete rationale should be provided for 
any opinion expressed.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, issue 
a supplemental statement of the case and 
afford the Veteran and his representative 
an opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


